DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12/17/2020 has been considered and entered.  The amendment overcomes the previous rejections in view of Nishiguchi et al. (JP 2013-249326) based on anticipation for failing to teach the fluoroalkane structure of the claims, which are hereby withdrawn.  Claim rejections based on obviousness are maintained.  New grounds of rejections are made below as necessitated by the amendment.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5 – 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Robert P. Ruh (US 2,673,173) or, in the alternative, under 35 U.S.C. 103 as obvious over Robert P. Ruh (US 2,673,173)
In regards to claim 1, Ruh teaches 1,1,3-trichloro-2,3,3-trifluoropropene which is prepared and used as a fumigant (title, Example).  Thus, since the fluoropropene compound is taught, it appears that the limitation of detergent composition or solvent composition is provided by the compound itself.
In regards to claims 5 – 7, Ruh teaches the fluoropropene detergent and/or solvent composition as claimed.  The intended use of the composition in oil or grease does not further limit the composition as claimed.

Claim(s) 1, 3 – 11 are rejected under 35 U.S.C. 103 as obvious over Nishiguchi et al. (JP 2013-249326)
In regards to claims 1, 2, Nishiguchi teaches heat transfer medium containing fluoroalkane (title).  The fluoroalkane can be 1,1,2-trichloro-3,3,3-trifluoropropene (HCFO-1213xa) [0034, invention 5].  The fluoroalkane of Nishiguchi is an isomer of the claimed compound (i.e., having similar or identical chemical formula) and thus makes the claimed structure obvious to persons of ordinary skill in the art practicing the invention.  A prima facie In rePayne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In rePapesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In reDillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).
The composition can comprise lubricants such as mineral oil [0081, invention 21].  The heat transfer medium can contain alcohol such as i-propanol (isopropanol) [0078].  Nishiguchi teaches the composition can be used for cooling, media for heat pump, cleaning of cooling systems, detergent etc. [0098].  Since, all the claimed ingredients are taught as useful in Nishiguchi, the claimed composition is quickly envisaged or is at the least obvious.  
In regards to claims 3, 4, Nishiguchi teaches the composition that can comprise isopropanol which meets the limitation of solvent of the claims.  
In regards to claims 5 – 11, Nishiguchi teaches the composition having the claimed ingredients and which is applied to surfaces of refrigeration systems, heat pump etc., and useful for cleaning and providing a detergent to such surfaces thus providing the cleaning method when then composition is applied and used for such a purpose.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that HFCO-1213xa is different from CFO-1213ya which overcomes the rejections based on anticipation.  The argument is moot.
Applicant further argues that composition demonstrates unexpected results thus overcoming rejections based on obviousness.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the inventive compound is used in a composition in specific amounts the claims do not limit its amount in the composition.  
The results are not persuasive.
The inventive examples were not compared to the closest prior art by Nishiguchi that teaches HFCO-1213xa which is a similar compound.
The inventive examples merely demonstrate intrinsic properties of the claimed compound as they do not demonstrate synergism of the claimed ingredient with other components or criticality of amounts of the claimed ingredients in a composition.  A showing of intrinsic property is not a demonstration of unexpected results.  
Also, an allegation of unexpected results is not sufficient to overcome rejections based on anticipation.
Therefore, applicant has failed to provide inventive examples that are commensurate in scope with the claims and demonstrates unexpected results sufficient to rebut the case of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
An STN search for the claimed structure is attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771